                      2:18-cv-02308-CSB-EIL # 31    Page 1 of 4
                                                                                         E-FILED
                                                            Thursday, 15 April, 2021 02:49:56 PM
                                                                   Clerk, U.S. District Court, ILCD
                                                                         April 14, 2021

Cherylynn Barnhill
P.O .Box17324
Urbana, IL 61803
(217)530-7070
cherylmon33@yahoo.com
                                                                     FILED
                                                                          APR I 5 2021
Case No. 18-CV-2308
                                                                      CLERK OF THE COURT
                                                                      U.S. DISTRICT COURT
                                                                  CENTRAL DISTRICT OF ILLINOIS
Cherylynn Barnhill                                                     URBANA, ILLINOIS
Plaintiff
V.
U-Haul Company of Illinois
Defendant

To Whom It May Concern:

I am writing in response to U-Haul's motion for summary judgement.
According to Rule 56 Summary Judgement:

A. Movant must show there is no genuine dispute based on material facts

- U-Haul can not show that the dispute is not genuine based on material facts,
there are material issues that are in dispute. In arbitration U-Haul admitted guilt
to one of the material factors.
   • I was wrongfully terminated and wasn't given a reason until the
      unemployment hearing.
   • I was targeted first for being what they called the last of the "Ceds" and
      second because I contacted EEOC after being called "Black Bitch" by my
      superior.
   • I was the only female Assistant General Manager and the only black
      female Assistant in my region.
   • I was demoted for getting pregnant (see witness statement previously
      submitted), replaced by a white male ( see witness statements previously
      submitted), when my baby died my position was not given back (see
      witness statements submitted previously, also I have submitted the
      document where U-Haul admits this material fact) .
   • My civil rights as well as my human rights were violated in regards to my
      race, gender, and pregnancy.
   • Arbitration was and is being used as a tactic to deceive, I maintain my
      position that I did not sign nor do I recall signing such a document, anyone
                       2:18-cv-02308-CSB-EIL # 31    Page 2 of 4



      privy to a persons information can electronically sign a document ( I also
      stated this in one of the conference calls we had). Arbitration was only
      brought up after two years of U-Haul not participating in the EEOC
      discovery process and I was given the right to sue ( see previously
      submitted document). Also even though I did not agree to arbitration, I still
      had to participate in that part of this case and U-Haul agreed not to use a
      lawyer as long as I didn't. I did not and still don't have a lawyer and they
      used a lawyer making the process unfair.

B. Time to file a motion, unless different time is set by local rule or court orders
summary judgement can be filed anytime until 30 days after the close of all
discovery.

- U-Haul failed to participate in the discovery process for EEOC ( they stopped
communicating for two years, it wasn't until I filed in federal court that they
began to participate). They submitted an arbitration document reflecting that I
signed for arbitration, I had not, the document they submitted was electronically
signed. I had not signed nor consented to this. They withheld the information
about arbitration during the EEOC because they knew and know no such
agreement existed . I have admissible evidence in regards to the presence of a
genuine dispute ( all evidence submitted already is proof that there is a genuine
dispute. There are undisputable facts : (1) I was given the right to sue by the
EEOC, and filed with the court within the time allowed (see previously submitted
document) (2) U-Haul admitted guilt to one of the material facts (I have included
this document with this response) .(3) I prevailed against U-Haul in the
unemployment (see previously submitted document). (4) I have witnesses to
account for what happened to me ( see previously submitted statements)

See 6. Moore's Federal Practice 2069(2ded1953) 3 Barron & Holtzoff, supra
31235.1

 Where an issue as to material fact cannot be resolved without observation of
demeanor of witnesses in order to evaluate their credibility, summary judgement
 is not appropriate. Where the evidentiary matter in support of the motion does
 not establish the absence of genuine issue, summary judgement must be
denied even if no opposing evidentiary matter is presented. And summary
judgement may be inappropriate where the party opposing it shows under
subdivision (f) that he cannot at the time present facts essential to justify his
opposition .
1963 Amendment
Subdivision (c.) By the amendment "answers to interrogatories' are included
among the materials which may be considered on motion for summary
judgement. The phrase was inadvertently omitted from the rule, see 3 Barron &
                       2:18-cv-02308-CSB-EIL # 31   Page 3 of 4



Holtzoff, Federal Practice and Procedure 159-60 ( Wright ed . 1958) and the
courts have generally reached by interpretation the result which will hereafter be
required by the text of the amended rule. See Annot.,74 A.L.R.2d 984 (1960)

-Material facts cannot be resolved without observation, I have shown and can
show facts essential to justify my opposition.

Federal Courts can only hear cases authorized by the U.S. Constitution or
Federal statues. Federal court supersedes arbitration since arbitration is
privately operated and funded .

-How can one decide without hearing, a trial is the platform for hearing a case.
Arbitration made a decision without a trial hearing the case and Federal Court
supersedes arbitration therefore I am asking to be heard as it is a Constitutional
right for me to be allowed to be heard.

 (71 o ILCS 5\5)(from Ch.10,par.105) Sec 5 Hearing
B. The parties are entitled to be heard, to present evidence material to the
controversy and to cross examine witnesses appearing at the hearing.

-My case has yet to be heard, the arbitrator never heard the case. We were not
able to present material on the matter or cross examine.

In Conclusion justice in this case will only be fair and just by holding a trial,
allowing all evidence and arguments to be presented before the court. All
evidence presented proves that I have a legitimate claim against U-Haul. It is my
hope that the courts rule in my favor and move forward by hearing my case
through a trial. In my pursuit of righting what was done wrong to me, I often
found myself asking how a lie could become the truth I could not understand
how U-Haul was comfortable lying under oath. I respect the Courts and the
Laws, I refuse to compromise my reputation and character under any
circumstance. I have come to understand that I have the Constitutional right to
be heard through a trial, and I ask that you hear my case in a trial , that you allow
the truth to be told and heard. I thank you for your time and consideration in this
matter.
2:18-cv-02308-CSB-EIL # 31   Page 4 of 4



                                     Defendant
